Exhibit 10.2







ASSIGNMENT




This Assignment is made as of the 18th day of August, 2011 by INLAND REAL ESTATE
ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the benefit
of INLAND DIVERSIFIED EVANS MULLINS OUTLOTS, L.L.C., a Delaware limited
liability company (“Assignee”).




Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Purchaser under that certain Purchase
and Sale Agreement dated December 23, 2010, as amended (the “Agreement”) by and
between Mullins Crossing, LLC, a Georgia limited liability company and Mullins
Crossing Out Parcels, LLC, a Georgia limited liability company (collectively,
“Seller”) and Assignor for the sale and purchase of the property commonly known
as Mullins Crossing, Evans, Georgia.  




Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity.  By acceptance hereof, Assignee accepts
the foregoing assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement, and (ii)
indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.




IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.  

ASSIGNOR:




INLAND REAL ESTATE ACQUISITIONS, INC.

an Illinois corporation




By: /s/ Sharon Anderson-Cox

Name: Sharon Anderson-Cox

As Its: Vice President




ASSIGNEE:




INLAND DIVERSIFIED EVANS MULLINS OUTLOTS, L.L.C., a Delaware limited liability
company




By:   Inland Diversified Real Estate Trust, Inc., its sole member




By:     /s/ Barry L. Lazarus

Name: Barry L. Lazarus

Its:     President







 































